Citation Nr: 0110881	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-12 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable rating for the service 
connected right knee disability.

2.  Entitlement to service connection for residuals of 
exposure to asbestos.

3.  Entitlement to service connection for residuals of 
exposure to chemicals.


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel







INTRODUCTION

The veteran had active service from January 1988 to July 1999 
with 8 years, 5 months and 29 days of prior active service.

This appeal arises from a January 2000 rating decision of the 
Chicago, Illinois Regional Office (RO), which, inter alia, 
granted service connection for right knee disability and 
assigned a noncompensable evaluation.  In regard to this 
claim, the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") has held that 
unlike claims for increased ratings, "staged ratings" or 
separate ratings for separate periods of time based on the 
facts found may be assigned following the initial grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

In this case, as the January 2000 rating decision was the 
initial grant of service connection for a right knee 
disability, the Board will consider whether staged ratings 
should be assigned for this disability.  In this way, the 
Court's holding in Fenderson will be addressed in the 
adjudication of the veteran's appeal for a higher evaluation.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA with respect to the claim of 
entitlement to a compensable evaluation for the service 
connected right knee and the claim of entitlement to service 
connection for residuals of exposure to chemicals.  However, 
it is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case relative to all issues 
on appeal to include the claim of entitlement to service 
connection for residuals of exposure to asbestos.

With regard to the right knee, the veteran contends that the 
RO erred by failing to award a higher evaluation due to the 
pain and discomfort present.

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that, in evaluating a service-connected disability 
involving a joint, the Board erred by not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  It was further held that the diagnostic codes 
pertaining to range of motion did not subsume 38 C.F.R. 
§ 4.40 and § 4.45 and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 did not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including during flare-ups.  

In DeLuca, the Court remanded the case to the Board to obtain 
a medical evaluation that addressed whether pain 
significantly limited functional ability during flare-ups or 
when the joint was used repeatedly over a period of time.  
The Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination.  These determinations 
were to be expressed in terms of additional range of motion 
lost due to any pain, weakened movement, excess fatigability 
or incoordination.  

In this case, although the veteran has indicated that he 
suffers from significant levels of pain and discomfort of the 
right knee, the April 2000 VA orthopedic examination did not 
specify the degree of the additional loss of range of motion 
of the right knee with use or during flare-ups.  Accordingly, 
the veteran should be afforded another VA orthopedic 
examination which fully addresses the factors mandated in 
DeLuca.  

The Board notes that x-rays have also demonstrated the 
presence of arthritis of the right knee.  Therefore, on 
remand, the RO must consider the principles of rating 
enunciated in VAOPGCPREC 23-97 (July 1, 1997) (under certain 
circumstances, separate ratings may be assigned for separate 
manifestations of knee disability).  

With regard to the service connection claim for exposure to 
chemicals, on VA examination in April 1999, the veteran 
reported that he used to have headaches after inhaling fuel 
fumes in service.  He further reported that he never 
developed permanent after effects from this exposure.  The 
examiner included as a diagnosis headaches secondary to 
exposure to fuels.  Accordingly, the veteran should be 
afforded a VA neurology examination to determine whether a 
current diagnosis of headaches is appropriate and, if so, 
whether such headaches are related to the veteran's service.  

The Court has held that the duty to assist the claimant in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  All 
current treatment records relative to the disabilities at 
issue should be obtained.

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a right 
knee disability and for residuals of 
exposure to asbestos and chemicals since 
service.  After securing any necessary 
releases, the RO should obtain all 
records that are not already contained in 
the claims folder.  Once obtained, all 
records should be permanently associated 
with the claims file.  

3.  Following completion of the above 
action, the veteran should be afforded VA 
orthopedic and neurology examinations to 
determine the current severity of his 
right knee disability and to determine 
whether there is residual disability due 
to exposure to chemicals in service.  The 
importance of appearing for the scheduled 
examinations and the consequences of his 
failure to do so should be made available 
to the veteran.  The claims folder must 
be made available to the examiners prior 
to the examination.  All indicated 
diagnostic tests must be performed.  All 
disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history.  

The orthopedic examiner should provide 
complete range of motion studies for the 
right knee.  Normal range of motion 
findings should also be provided for the 
right knee.  The examiner should indicate 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and whether 
there is likely to be additional range of 
motion loss of the service connected 
right knee due to any of the following:  
(1) pain on use, including flare ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
above determinations must, if feasible, 
be expressed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare ups under § 
4.45.  If the examiner is unable to make 
such a determination, it should be so 
indicated on the record.  The examiner 
should also indicate whether there is 
evidence of slight, moderate or severe 
impairment of the right knee due to 
recurrent subluxation or lateral 
instability.   The examiner must address 
each of the above rating criteria as part 
of the written report of examination.

The neurology examiner should determine 
whether a diagnosis of headaches is 
warranted.  If so, then the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's headaches are related to 
exposure to chemicals to include fuels 
during service.  The medical reasoning 
underlying all medical opinions must be 
included in the record.

4.  Upon receipt of the examination 
reports, the RO should review the 
examination reports to ensure that they 
are adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

5.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45, 
and the provisions of DeLuca, Fenderson 
and VAOPGCPREC 23-97.  If the action 
taken remains adverse to the veteran in 
any way, he should be furnished an 
appropriate supplemental statement of the 
case to include the provisions of 
38 C.F.R. § 3.655 which should be adhered 
to in the event that the veteran fails to 
appear for a scheduled examination 
without good cause.  If the veteran fails 
to appear for a scheduled examination, 
the RO should include verification in the 
claims folder as to the date the 
examination was scheduled and the address 
to which notification was sent.  The 
veteran should then be afforded a 
reasonable opportunity to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




